Plaintiff states in his opening brief in his appeal herein that defendant City of Los Angeles *Page 738 
filed a general demurrer to his complaint, which the trial court sustained without granting him leave to amend, and that "our only alternative is this appeal." [1] From this statement we understand that he attempts to appeal from the order sustaining the demurrer without leave to amend, and his notice of appeal shows that he appeals from the order and not from the judgment thereon. Such order is not one from which an appeal lies. (Sec. 963, Code Civ. Proc.; People v. Goodell, 72 Cal.App. 452
[237 P. 829]; 2 Cal. Jur. 156.)
The attorney for appellants in this case was substituted after the appeal was taken, and after the briefs were filed.
The appeal is dismissed.
Works, P.J., and Craig, J., concurred.